Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Preliminary Amendment Entry
Election/Restrictions
1.	Applicant's amendment and response filed May 12, 2022 is acknowledged and has been entered.  Claims 1, 12, and 17 have been amended.  Claims 3, 4, 7, 9, 15, 18, and 19 have been cancelled.  Applicant's provisional election of Group I, claims 1-11, with traverse, filed May 12, 2022 is also acknowledged and has been entered.  However, in light of Applicant’s amendment, claims 12-14, 16, and 17 have been rejoined with claims 1, 2, 5, 6, 8, 10, and 11 for prosecution on the merits.  Accordingly, claims 1, 2, 5, 6, 8, 10-14, 16, and 17 are pending and are under examination.

Priority
2.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2018/031411 filed May 7, 2018, is May 8, 2017 which is the filing date of Provisional Application 62/503,202 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 2, 5, 6, 8, 10-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting, “EDTA”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
	Claim 1 is indefinite in reciting, “PBS”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
	Claim 8 is confusing in relation to claim 1 in reciting, “wherein the first mixture includes about 0.5-3% formaldehyde, 0.5-20 mM EDTA, and 1.2-1.8X PBS” because it is unclear how these further concentrations of the same formaldehyde and EDTA in the first buffer should be included with the first mixture formed in claim 1, especially that the “second” mixture formed with the addition of PBS includes an amount of “0X to 1X.” Does Applicant intend for the narrower concentrations of formaldehyde and EDTA to be added to the amounts recited in the first buffer of claim 1? Does Applicant intend for the first buffer to include PBS outside of the second buffer? Perhaps, Applicant intends, “wherein the first mixture comprises about 0.5-3% formaldehyde, 0.5-20 mM EDTA, and 1.2-1.8X PBS” which provides a further limiting embodiment of the first mixture recited in claim 1.
Claim 12 is indefinite in reciting, “EDTA”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
	Claim 12 is indefinite in reciting, “PBS”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 13 is confusing in relation to claim 12 in reciting, “wherein the first mixture includes about 0.5-3% formaldehyde” because it is unclear how this further concentration of the same formaldehyde in the first buffer should be included with the first mixture formed in claim 12. Does Applicant intend for the narrower concentrations of formaldehyde to be added to the amount recited in the first buffer of claim 12? Perhaps, Applicant intends, “wherein the first mixture comprises about 0.5-3% formaldehyde and 3-7 mM EDTA” which provides further limiting concentrations of formaldehyde and EDTA in the first mixture recited in claim 1.
Claim 16 lacks antecedent basis in reciting, “staining cells of the …  mixture and introducing the stained cells into a cytometer” it appears that the RBCs are lysed.  Accordingly, claim 16 fails to clearly define what cells are being stained for introduction into a cytometer.  

Allowable Subject Matter
4.	Claims 1, 2, 5, 6, 8, 10-14, 16, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

5.	The prior art of record fails to teach or fairly suggest a method of lysing red blood cells (RBCs)and/or processing a whole blood sample comprising:
	contacting a whole blood sample having RBCs and white blood cells (WBCs) with a first buffer reagent comprising specific concentrations of formaldehyde at a concentration of 0.5 - 10%, ethylenediaminetetraacetic acid (EDTA) at a concentration 0.01 - 20 mM, and salt (NaCl) at a concentration of 150-600 mM to form a first mixture, wherein the first buffer has a solute concentration greater than the sample; 
adding a second buffer reagent comprising 0-1X phosphate buffered saline (PBS) to the first mixture to form a second mixture, wherein the second mixture has a solute concentration of at least 90% that of the sample, and wherein the salt concentration is hypertonic and is at a pH of 6.5 to 8.5; thereby, lysing the RBCs in the sample.
	
	Closes Prior Art
6.	Hamaguchi et al. (US Patent 5,389,549) disclose a two component reagent system comprising a first diluent reagent which comprises salt (NaCl), EDTA, and formaldehyde (formalin), and a second diluent reagent which includes water, NaCl, and disodium hydrogen phosphate (Na2HPO4) which are components of PBS (Example 6).  
	Collier et al. (Some problems in the use of Coulter counter for erythrocyte total counts and volume distribution. J. Clin. Path. 21: 179-182 (1968)) teach two different reagents or buffers comprising a first reagent which comprises EDTA, salt (NaCl), and formaldehyde, and a second reagent comprising PBS.
7. 	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 21, 2022